DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “wherein the fluid comprise a pharmaceutical agent”. However, it should recite –wherein the fluid comprises a pharmaceutical agent—for grammatical reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6, 9-10, 12, 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dye et al. (US 3,742,960) in view of Samson (US 2001/0047163) and in further view of Muni (US 2008/0015540 A1).
With regard to claim 1, Dye discloses A drug delivery system (fig. 1), comprising: an elongated shaft  (20) comprising an outer tube (defined by lumen 28) and an inner tube (defined by lumen 32), wherein the inner tube is disposed in a first lumen of the outer tube (As shown in Fig. 1, smaller lumen 32 is within the outer lumen 28 of 20), wherein the inner tube defines a second lumen (32); a fluid reservoir (30) in fluid communication with the inner tube via a flow port (at 38) in the inner tube, wherein the fluid reservoir is further in fluid communication with the first lumen of the outer tube via a gap  (50) between the inner tube and the outer tube; and a dispensing structure on the outer tube (24), wherein the dispensing structure is configured to dispense a fluid to a drainage pathway of a frontal sinus cavity (use of the term configured to implies functional language and the device must only be capable of performing the recited function, the dispensing structure of 24 would be able to deliver a fluid to a pathway in the sinus cavity); wherein the inner tube, the fluid reservoir, the outer tube, and the dispensing structure define a fluid pathway (they are all fluidly connected such that the fluid flows (i) distally along the second lumen of the inner tube, (ii) from the second lumen of the inner tube to the fluid reservoir via the flow port (as shown  by arrow within lumen 32), (iii) from the fluid reservoir to the first lumen of the outer tube via the gap between the inner tube and the outer tube (see Fig. 4, arrow of fluid flowing out of 50 in both a proximal and distal direction), (iv) proximally along the first lumen of the outer tube (see Fig. 4, fluid flows in both a proximal and distal direction and some fluid will exit out of dispensing structure 24), and (v) through the dispensing structure to the drainage pathway of the frontal sinus cavity (see Fig. 4, fluid flows out of the dispensing structure 24).
However, Dye does not disclose that fluid flows in a proximal direction to the dispensing structure. 
Samson teaches a similar balloon delivery catheter (Fig. 3) having a balloon end (316) and proximal dispensing ports (320) that may be considered the dispensing structure on the outer tube. These ports may be added to the outer tube of Dye such that when fluid is released out of 50 (in Dye) the fluid flows out of the dispensing structure 24 (of Dye) and the proximal moving fluid would also flow out of proximal ports as taught in Samson. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the outer tube of Dye with the proximally located dispensing structure such that fluid would flow proximally to the dispensing structure as taught by Samson for the purpose of allow perfusion to multiple points in the body ([0042])
However, Dye/Samson do not teach an anchoring structure.
Muni teaches a balloon catheter (Fig. 1a) having anchoring structures (18) configured to engage the frontal sinus cavity such that the dispensing structure is located in the drainage pathway of the frontal sinus cavity ([0098]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the outer tube of Dye/Samson with the anchoring structure as taught by Muni for the purpose assisting in positioning the balloon to the desired location ([0098]). 
With regard to claim 2, Dye discloses wherein the fluid reservoir has a proximal end (inherent) and a distal end (inherent), wherein the inner tube extends through the proximal end of the fluid reservoir to the distal end of the fluid reservoir (located at 38).
With regard to claim 3, Dye discloses the proximal end of the fluid reservoir is coupled to outer tube (via the shared tubing wall of 29 as seen in Fig.1).
With regard to claim 4, Dye discloses the distal end of the fluid reservoir is coupled to inner tube (see at 38 where balloon is connected to the inner tube).
With regard to claim 5, Dye discloses wherein the fluid reservoir is an inflatable balloon (30).
With regard to claim 6, Dye discloses a balloon with a single lobe (as seen in Fig. 1). However, it would be prima facie to perform a mere duplication of parts to have a balloon with more than one lobe as doing would so would not alter the overall function of the device. 
With regard to claim 9 and 10, Dye discloses wherein the dispensing structure (24).
However, Dye does not disclose a plurality of dispensing ports. 
Samson teaches a plurality of ports (320) along the outer tube wherein the plurality of ports along the outer tube are disposed along a central axis of the elongated shaft (see Fig. 3), wherein the central axis is in a direction between a proximal end of the elongated shaft and a distal end of the elongated shaft.
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Dye with the plurality of dispensing ports as taught by Samson for the purpose of allow perfusion to multiple points in the body ([0042]).
With regard to claim 12, Dye discloses wherein the outer tube is sealed to the inner tube a location that is proximal of the dispensing structure (see shared wall of 29 between the outer and inner tubes).
With regard to claim 14, Dye/Samson teach the claimed invention except for an anchoring structure. 
Muni teaches wherein the anchoring structure (18) coupled to the elongated shaft at a location that is proximal of the fluid reservoir (see Fig. 1a).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Dye/Samson with the anchoring structure as taught by Muni for the purpose assisting in positioning the balloon to the desired location ([0098]). 
With regard to claim 15, Dye/Samson teach the claimed invention except for an anchoring structure. 
Muni teaches wherein the anchoring structure comprises a plurality of retention wings (18).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Dye/Samson with the anchoring structure as taught by Muni for the purpose assisting in positioning the balloon to the desired location ([0098]). 
With regard to claim 16, Dye/Samson teach the claimed invention except for the anchoring structure.
Muni teaches wherein an outer diameter of the plurality of the anchor structure is configured to expand, relative to a central axis of the elongated shaft, from a first diameter to a second diameter ([0098]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Dye/Samson with the anchoring structure as taught by Muni for the purpose assisting in positioning the balloon to the desired location ([0098]). 
With regard to claim 17, Dye discloses the fluid comprises a pharmaceutical agent (Col 3, lines 42-62, any fluid being emptied into the body could be considered a pharmaceutical agent without further limitations defining what is considered a pharmaceutical agent). 
With regard to claim 18, Dye/Samson teach the claimed invention except for a sheath. 
Muni teaches further comprising a sheath (30, [0098], [0099]) comprising a third lumen, wherein at least a portion of the elongated shaft is disposed in the third lumen of the sheath ([0098], [0099]), wherein the sheath is movable between a distal position on the elongated shaft and a proximal position on the elongated shaft ([0099]), and wherein the anchor structure is contained within the third lumen of the sheath when the sheath is in the distal position ([0099]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Dye/Samson with the sheath as taught by Muni for the purpose of constraining the anchoring structure and balloon in order to more easily place them in the body prior to use ([0099]). 
 With regard to claim 19, Dye/Samson teach the claimed invention except for the anchoring structure.
Muni teaches wherein the anchor structure is expandable responsive to the sheath moving from the distal position to the proximal position ([0098], [0099]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Dye/Samson with the anchoring structure as taught by Muni for the purpose assisting in positioning the balloon to the desired location ([0098]). 
With regard to claim 20, Dye/Samson teach the claimed invention except for a sheath. 
Muni teaches wherein the fluid reservoir (14) is contained within the third lumen of the sheath ([0099]) when the sheath is in the distal position, and the fluid reservoir is configured to expand when the sheath is in the proximal position ([0099]).

Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Dye/Samson with the sheath as taught by Muni for the purpose of constraining the anchoring structure and balloon in order to more easily place them in the body prior to use ([0099]). 

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dye et al. (US 3,742,960) in view of Samson (US 2001/0047163) and in further view of Muni (US 2008/0015540 A1) and in further view of Sherburne (US 2007/0027520 A1).
With regard to claim 7, Dye/Samson/Muni teach the claimed invention except for the fluid reservoir being rigid. 
Sherburne teaches a balloon that may be made a of a semi-rigid material ([0028]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Dye/Samson/Muni with the semi-rigid fluid reservoir as taught by Sherburne for the purpose of allowing the balloon to retain its shape when inflated and to prevent continuous expansion of the balloon while fluid is being delivered to the fluid reservoir ([0028]). 

Claim 8, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dye et al. (US 3,742,960) in view of Samson (US 2001/0047163) and in further view of Muni (US 2008/0015540 A1) and in further view of Lubock (US 2006/0205992 A1).
With regard to claim 8, Dye/Samson/Muni teach the claimed invention except for a valve. 
Lubock teaches a similar balloon catheter (Fig. 8) having a second lumen (56) that delivers to a port (57) to a fluid reservoir (55). Lubock further teaches that the second lumen includes a one-way valve (60) located proximal of the flow port. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Dye/Samson/Muni with the one-way valve as taught by Lubock for the purpose of preventing discharge of inflation fluid back through the second lumen ([0039]). 
With regard to claim 11, Dye/Samson/Muni teach the claimed invention except for a cap. 
Lubock teaches further comprising a cap (see Fig below) at a distal end of the inner tube (56), wherein the cap is configured to assist in directing the fluid from the second lumen of the inner tube to the flow port (configured to implies a functional recitation, therefore the cap must only be capable of performing the recited function. The cap at the end of the lumen 56 would be capable of directing fluid to the port 57 as it prevents fluid from exiting out the distal end of the inner tube).

    PNG
    media_image1.png
    369
    257
    media_image1.png
    Greyscale

Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Dye/Samson/Muni with the cap as taught by Lubock for the purpose of preventing fluid for exiting out the end of the inner tube and thereby directing the fluid to the fluid port ([0039]).
 
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dye et al. (US 3,742,960) in view of Samson (US 2001/0047163) and in further view of Muni (US 2008/0015540 A1) and in further view of Scott et al. (US 2003/0100887 A1). 
With regard to claim 13, Dye/Samson/Muni teach the claimed invention except for a washer. 
Scott teaches an outer tube (Fig. 1, element 54) and an inner tube (21) and further comprising a washer (59) positioned between the inner and outer tube at the location that is proximal of the dispensing structure, and wherein the washer is configured to seal the outer tube to the inner tube ([0062]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Dye/Samson/Muni with the washer as taught by Scott for the purpose of creating a fluid tight seal between the two tubes ([0062]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783